
	

113 SRES 124 ATS: To authorize testimony in writing, documents, and representation in Whitnum v. Town of Greenwich, et al.
U.S. Senate
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 124
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2013
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize testimony in writing,
		  documents, and representation in Whitnum v. Town of Greenwich,
		  et al.
	
	
		Whereas, in the case of Whitnum v. Town of
			 Greenwich, et al., Case No. 11–1402, pending in Connecticut federal
			 district court, the plaintiff has requested the production of testimony and
			 documents from Senator Richard Blumenthal and the production of documents from
			 the Senator's office;
		Whereas, pursuant to sections 703(a) and 704(a)(2) of the
			 Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and 288c(a)(2), the
			 Senate may direct its counsel to represent Members and employees of the Senate
			 with respect to any subpoena, order, or request for evidence relating to their
			 official responsibilities;
		Whereas, by the privileges of the Senate of the United
			 States and Rules VI and XI of the Standing Rules of the Senate, no evidence
			 under the control or in the possession of the Senate may, by the judicial or
			 administrative process, be taken from such control or possession but by
			 permission of the Senate; and
		Whereas, when it appears that evidence under the control
			 or in the possession of the Senate may promote the administration of justice,
			 the Senate will take such action as will promote the ends of justice consistent
			 with the privileges of the Senate: Now, therefore, be it
		
	
		That Senator Richard Blumenthal is
			 authorized to produce testimony in writing and relevant office documents in the
			 case of Whitnum v. Town of Greenwich, et al., except
			 concerning matters for which a privilege or objection should be
			 asserted.
		2.The Senate Legal Counsel is authorized to
			 represent the Senator, his office, and any employee of the Senator's office
			 from whom evidence may be sought, in connection with the production of evidence
			 authorized in section one of this resolution.
		
